DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1, 3, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2003/0224244 hereinafter Inda in view of U.S. Pre-Grant Publication No. 2006/0105243 hereinafter Okamura. 
Regarding Claims 1 and 11, Inda teaches a lithium ion secondary battery comprising: a positive electrode active material layer [2]; a negative electrode active material layer [5]; a composite membrane (composite current collector) [3 and 4] disposed between the positive electrode and the negative electrode; a first isolation layer [1] connected to a surface of the positive active material layer away from the composite membrane; and a second isolation layer [6] connected to a surface of the negative active material layer away from the composite membrane (paragraph 46, see annotated figure 1 shown below). 

    PNG
    media_image1.png
    346
    594
    media_image1.png
    Greyscale

Inda further teaches that the composite membrane (composite current collector) [3 and 4] comprises a polymer layer (insulating layer) [4] (paragraph 24), a first conductive layer (fiber layer) [3] (paragraph 31), and a second conductive layer (fiber layer) [3], wherein the polymer layer [4] is disposed between the first conductive layer and the second conductive layer (see figure 1 above). 
Further to show obviousness, Okamura teaches a composite current collector [10] that comprises a polymer layer (insulating layer) [11], a first conductive layer [12], and a second conductive layer [12], wherein the polymer layer [11] is disposed between the first conductive layer and the second conductive layer (paragraphs 40-51, see figure 1). 
Therefore, it would have been obvious to one of ordinary skill in the art to form such composite membrane (composite current collector) in the lithium ion secondary battery before the effective filing date of the claimed invention because Okamura discloses that such 
Regarding Claims 3 and 13, the combination teaches that the composite membrane (composite current collector) comprises: an insulating layer; a first conductive layer; and a second conductive layer, the insulating layer being disposed between the first conductive layer and the second conductive layer; wherein the positive active material layer is connected to a surface of the first conductive layer away from the insulating layer, and the negative active material layer is connected to a surface of the second conductive layer away from the insulating layer (see figures 1 of Inda and Okamura described above). 

Claims 2, 4-10, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inda and Okamura as applied above, and further in view of U.S. Pre-Grant Publication No. 2012/0315537 hereinafter Ravdel. 
The combination of Inda and Okamura is described above and incorporated herein.
Regarding Claims 2 and 12, the combination teaches that the electrode active material is coated with a porous material (paragraph 96 of Ravdel). Therefore, it would have been obvious to one of ordinary skill in the art to form such porous coating layer on the electrode active material before the effective filing date of the claimed invention because Ravdel discloses that such coating layer functions as a protective layer for the electrode material (paragraph 96). 
Regarding Claims 4-5 and 14-15, the combination teaches that the coating layer can be formed to enclose the electrode active material and it would have been obvious to one of ordinary skill in the art to form such porous coating layer on the electrode active material 
With regards to the extension portion, it would have been obvious to one of ordinary skill in the art to form such coating layer on the electrode active material having an extension portion before the effective filing date of the claimed invention because Ravdel discloses that such coating layer functions as a protective layer for the electrode material. 
Regarding Claims 6 and 16, the combination teaches that electrode comprises polyvinylidene fluoride (paragraph 98 of Ravdel). 
Regarding Claims 7-9, and 17-19, the combination teaches that the coating layer comprises a protection layer such as hydroxide (paragraph 96 of Ravdel) and further teaches techniques to form the coating layer (i.e. the protection layer is disposed on a surface of the porous layer away from the positive active material layer or the negative active material layer). 
Regarding Claims 10 and 20, the combination teaches that thickness of the protection layer (porosity layer) is about 10 micrometers (paragraph 38 and 40 of Inda). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729